DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on December 8, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9 and 19  have been amended.
Claims 7-8 and 12-16 have been canceled.
Claims 21-22 have been added.
Claims 1-6, 9-11 and 17-23 are pending and have been examined.
Response to Amendments
    Applicant amendments to claims 1, 6, 9 and 19  are acknowledged.  Double patenting rejection has been withdrawn.
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:
A.   Applicant’s invention is a practical application in the improvement made in generating strategies for procurement categories as the claimed processor based expert system provides.  Amended independent claims 1 and 19 recite an expert system that includes a first assignment of numerical weights that assigns a numerical weight to each of the plurality of questions and each of the first set of predefined answers. As disclosed in paragraph [0021] of the Specification, this claimed feature provides for an expert system capable of representing the 

Examiner’s Response:  Applicant’s invention is directed to generating strategies for procurement categories with is a mental process and a method of organizing a human activity.  The invention could be perform by hand, but for the recitation of generic computer elements.  It lacks technical details beyond the mention of the use of common-place communication and data processing means.  The expert system that is a processor based communicating to databases performs the role of a procurement administrator including identifying relevant strategic levers and strategic objectives.  A database per se is not technical as it can be a collection of data in a drawer.  

B.  Amended independent claims 1 and 19 further recite the expert system including a first mapping between the plurality of strategic levers and the plurality of strategic objectives. As disclosed in paragraph [0111] of the Specification, this feature provides the expert system with the further ability to translate from the more detailed strategic levers to the more general strategic objectives. As further disclosed, the first mapping also provides the expert system with the ability to represent the applicability of each of the plurality of strategic levers to each of the plurality of strategic objectives.

Examiner’s Response:  These limitations could be clearly perform by hand, but for the recitation of generic computer components.  Implementing an abstract idea on a generic computer environment is not a practical application of the abstract idea.  

C.  Amended independent claims 1 and 19 recites that the strategic levers engine assigns numerical benefit points along a linear scale to each of the plurality of strategic levers, the numerical benefits points being representative of a degree of business benefit that each of the plurality of strategic levers may have on a 

Examiner’s Response:  The strategic levers engine is not defined on the claims in technical terms.  It is clear that an administrator could perform these tasks.  Applicant’s invention lacks technical details beyond the mention of the use of common-place communication and data processing means.  

D.  Amended independent claims 1 and 19 clearly demonstrate a practical application in the form of an expert system that provides the claimed features and satisfies prong two of Step 2A.  In addition to reciting a practical application under prong two of Step 2A, amended independent claims 1 and 19 satisfy Step 2B by reciting significantly more than an abstract idea.  In particular, amended independent claims 1 and 19 recite an inventive concept in the form of a specific combination of limitations that is neither well understood, routine, nor conventional activity in the field. 


Examiner’s Response:  The expert system of the present disclosure implements a series of procurement related processes which identify a purchaser's positioning within a procurement category relative to its suppliers. The procurement related process may be characterized as individual process engines that include a Kraljic matrix engine, a supplier preferencing matrix engine, a procurement category situation engine, a strategic levers engine, a strategic objective engine, and a strategy revision engine.   The invention implements procurement strategies based 


E.  Amended independent claims 1 and 19 recite a knowledge database including a plurality of questions with a first set of predefined answers, a plurality of strategic levers, and a plurality of strategic objectives, the plurality of questions including buyer power questions designed to assess power of the purchaser in a procurement category, supplier power questions designed to assess power of each of the plurality of suppliers within a procurement category, business impact questions designed to assess importance of a procurement category to a purchaser, account attractiveness questions designed to assess attractiveness of a purchaser to each of a plurality of suppliers, and account value questions designed to assess a relative value of the purchaser to each of a plurality of suppliers. 

Examiner’s Response:  A database per se is not technical.  It can be a collection of data in a drawer.  It is clear that an administrator can do these tasks.  Simply implementing an abstract idea on a generic computer environment does not take the abstract idea out of the mental process grouping and/or  methods of organizing a human activity.

F.  Amended independent claims 1 and 19 further recite an expert system that is processor based and is communicatively coupled to the client spend database and the knowledge database, the expert system including a first assignment of numerical weights that assigns a numerical weight to each of the plurality of questions and each of the first set of predefined answers and a first mapping  between the plurality of strategic levers and the plurality of strategic objectives. This combination of limitations is indicative of an inventive concept that 

Examiner’s Response:  The invention could be perform by hand, but for the recitation of generic computer elements.  The technical features of the claim amount to the definition of general purpose networked computer system performing commonly known functions.  The expert system that is a processor based communicating to databases performs the role of a procurement administrator including identifying relevant strategic levers and strategic objectives.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-11 and 17-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1 and 19 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to generating procurement strategies which is 

Regarding dependent claims 2-6, 9-11, 17-18 and 20-23, these claims are directed to limitations which serve to limit the data and the processing steps. These claims neither 
Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687